DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 5, 2019, March 2, 2021 and April 15, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The Examiner notes that the reference, S53-068031 cited in the information disclosure statement filed March 2, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/095216 to Bugaris et al. (hereinafter Bugaris) in view of “Absence of Voltage Tester” Pre-Release Product Bulletin to Panduit (hereinafter Panduit) (cited in IDS dated March 5, 2019).
Regarding independent claim 1, Bugaris discloses a voltage display module for a voltage indication device for mounting to a door of an electrical enclosure (Fig. 5, user interface 507, LEDs 508 and test buttons 509, at least para. 0033) comprising:
a well body secured to the door of the electrical enclosure wherein a portion of the well body is contained within the enclosure (module 501, para. 0033);
a communication cable with a communication plug, the communication plug being secured to the well body (multi-conductor system 503 includes a communication plug);
a removable cap secured to the well body, the cap being accessible by a user from outside the electrical enclosure (Fig. 5, cap, para. 0033);
a battery shuttle housed within the well body (since battery replacement is possible, it is implicit that module 501 includes a battery shuttle).


    PNG
    media_image1.png
    796
    1012
    media_image1.png
    Greyscale

Bugaris fails to disclose that the battery shuttle includes a communication jack secured to it, the communication jack configured to engage the communication plug when the battery shuttle is fully inserted into the well body, the well body and communication jack being further configured to electrically isolate the communication jack from the communication plug when the battery shuttle is at least partially withdrawn from the well body.
However, Bugaris discloses that the indicator module 501 can include a removable cap feature that allows battery replacement and device maintenance to be completed on an 
Furthermore, the use of battery compartments including jacks and plugs that engage one another depending on the position of the battery compartment are well known in the art and commonly used.  
For example, Panduit discloses a battery replacement system in which to replace the battery, the cap is twisted off and removed and the battery shuttle slides out, providing access to the battery.  Once the battery is replaced, the shuttle is slid in and the cap is reapplied (pages 5 and 6).   Accordingly, Panduit also suggests that the battery shuttle includes a communication jack secured to it, the communication jack configured to engage the communication plug when the battery shuttle is fully inserted into the well body, the well body and communication jack being further configured to electrically isolate the communication jack from the communication plug when the battery shuttle is at least partially withdrawn from the well body. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bugaris as taught by Panduit.  This would have been done to reliably and safely replace the battery from outside of the enclosure as taught by Panduit at least at page 5.
complete removal of the battery shuttle from the well body (the removable cap prevents the removal of the battery shuttle from the well body).
Bugaris fails to disclose that the retention feature prevents complete removal of the battery shuttle.  However, as noted above, Bugaris discloses that the battery can be replaced and the maintenance of the device can be completed on a device installed outside of the electrical panel without opening the panel.  Therefore, Bugaris suggests that the retention feature prevents the complete removal of the battery shuttle from the well body.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bugaris to prevent the complete removal of the battery shuttle from the well body.  This would have been done to safely replace the battery from outside of the enclosure.
Regarding claim 6, Bugaris discloses wherein the cap must be removed before the battery shuttle may be partially withdrawn (Fig. 5, cap must be removed before replacing battery, para. 0033).
Regarding claim 7, Bugaris discloses wherein the battery shuttle further comprises electronics, the electronics being electrically isolated from the communication plug when the battery shuttle is partially withdrawn from the well body (the module 501 includes detection, verification and indication circuitry, para. 0033).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bugaris and Panduit in view of US 7,610,783 to Rudduck et al. (hereinafter Rudduck).

However, the use of retention clips to secure components in a device is well known and commonly used.  For example, Rudduck discloses a fastening system including a clip fastener to retain panels (col. 4, ll. 7-12).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bugaris as taught by Rudduck.  This would have been done to securely fasten components in a device, as taught by Rudduck at least at col. 4, ll. 7-12.
 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bugaris and Panduit in view of US 9,644,828 to May (hereinafter May).
Regarding claims 4 and 5, modified Bugaris fails to disclose wherein the communication jack is an RJ45 style jack and the communication plug is an RJ45 style plug.  
The use of RJ45 communication jacks is common and well known. For example, May discloses a RJ45 connector used to connect to a network (col. 5, ll. 48-54).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bugaris as taught by May.  This would have been done to connect to a network, as taught by May at least at col. 5, ll. 48-54.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858